UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 February 8, 2012 Date of Report (Date of earliest event reported) AMERCO (Exact name of registrant as specified in its charter) Nevada 1-11255 88-0106815 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1325 Airmotive Way, Ste. 100 Reno, Nevada 89502-3239 (Address of Principal Executive Offices) (775) 688-6300 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On February 9, 2012, AMERCO held its investor call for the third quarter of fiscal year 2012. During the investor call, information regarding our results of operations and financial condition for the completed quarterly period ended December 31, 2011, were discussed. A copy of the transcript of this investor call is attached as Exhibit 99.1. To hear a replay of the call, visit amerco.com. The audio transcript of the investor call will be available on the AMERCO web site for 30 days after the date of the call. The information in this Current Report on Form 8-K is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section. The information in this current report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits (d) Exhibits. Exhibit No. Description Transcript of AMERCO’s Third Quarter Fiscal Year 2012 Investor Call Earnings release issued February 8, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: February 14, 2012 AMERCO /s/ Jason A. Berg Jason A. Berg, Principal Financial Officer and Chief Accounting Officer Exhibit Index Exhibit No. Description Transcript of AMERCO’s Third Quarter Fiscal Year 2012 Investor Call Earnings release issued February 8, 2012
